Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 3, 5, 7, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (U.S. PG-Publication # 2020/0382240), in view of Yu et al. (U.S. PG-Publication # 2019/0075552).


          Consider claims 1, 7 and 12, Centonza et al. clearly disclose a method for operating a centralized unit-control plane (CU-CP), the method comprising: 
          acquiring, by the CU-CP in a base station, from a distributed unit (DU), information regarding at least one centralized unit-user plane (CU-UP) connected to the distributed unit (DU) (fig. 2, [0070] One DU can be connected to multiple CU-UPs under the control of the same CU-CP; [0071] One CU-UP can be connected to multiple DUs under the control of the same CU-CP; [0072] The connectivity between a CU-UP and a DU is established by the CU-CP using e.g., Bearer or UE Context Management functions. [0073] The CU-CP selects the appropriate CU-UP(s) for the requested services for the UE); EN: It would be obvious the CU-CP can obtain information regarding at least one CU-UP connected to the DU);
           However, Centonza et al. do not specifically disclose selecting, by the CU-CP, a CU-UP, among the at least one CU-UP. 
           In the same field of endeavor, Yu et al. clearly show:                   
           selecting, by the CU-CP, a CU-UP, among the at least one CU-UP, suitable for an access of a user equipment (UE), according to the information regarding the at least one CU-UP connected to the DU (par. 49 (The CU-CP entity can obtain resource utilization and latency information from the DU and CU-UP entities, and select a DU/CU-UP pair based on such information for purposes of configuring the network slice); EN: The obtained information can be used for CU-CP selection).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for operating a centralized unit-control plane, as taught by Centonza, and show selecting, by the CU-CP, a CU-UP, among the at least one CU-UP, as taught by Yu, so that communication between base station and mobile device can be improved. 

 

          Consider claim 3, and as applied to claim 1 above,
                          claim 14, and as applied to claim 12 above, 
3GPP et al. clearly disclose a method, wherein the acquiring, by the CU-CP, the information regarding the at least one CU-UP connected to the DU from the DU comprises: 
          receiving, by the CU-CP, an F1 setup request message from the DU, wherein the F1 setup request message comprises the information regarding the at least one CU-UP connected to the DU, which comprises at least one of an identity of the at least one CU-UP, an Internet protocol (IP) address of the at least one CU-UP, and a name of the at least one CU-UP (fig. 5.9-1, section 5.9 (a DU may perform check on accepting the incoming request, allocate respective radio resources and TNL resources, and the DU sends a response message, including at least Fl DL TNL address for an SCG bearer and the CU-CP sends EIAP message UE BEARER MODIFICATION REQUEST to the CU-UP, including at least F1 DL TNL address)). 


          Consider claim 5, and as applied to claim 1 above, 
                         claim 16, and as applied to claim 12 above,
3GPP et al. clearly disclose a method, wherein the acquiring, by the CU-CP, the information regarding the at least one CU-UP connected to the DU from the DU comprises: 
          receiving, by the CU-CP, an F1 access protocol (AP) message from the DU, wherein the F1 AP message comprises the information regarding the at least one CU-UP connected to the DU or information regarding at least one CU-UP selectable for the UE, which comprises at least one of an identity of the at least one CU-UP, an Internet protocol (IP) address of the at least one CU-UP, and a name of the at least one CU-UP (fig. 5.7-1, 5.7 (a CU-CP first sends FI-AP UE CONTEXT SETUP REQUEST to the DU and after receiving the FI-AP UE CONTEXT SETUP RESPONSE, the CU-CP sets up a bearer in the CU-UP)).


 
                                             Allowable Subject Matter

 	Claims 4, 6, 9-11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       Response to Amendment


            Applicant's arguments filed on 2/24/2022, with respect to claim 1, on pages 8-12 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that 3GPP does not teach or suggest “acquiring, by the CU-CP in a base station from a distributed unit (DU), information regarding at least one centralized unit-user plane (CU-UP) connected to the distributed unit (DU)”. The Examiner has modified the response with a new reference which provides “acquiring, by the CU-CP in a base station from a distributed unit (DU), information regarding at least one centralized unit-user plane (CU-UP) connected to the distributed unit (DU)”. See the above rejections of claim 1, for the relevant interpretation and citations found in Centonza, disclosing the missing limitation.




Conclusion

          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
           10932168    Yang   (col. 23, lines 56-63)


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 14, 2021